165 So. 2d 226 (1964)
In re ESTATE of Benjamin ROSE, Deceased.
Lillian ROSE, Appellant,
v.
FIRST NATIONAL BANK OF MIAMI, a United States banking corporation, as Executor of the Estate of Benjamin Rose, Deceased, Edward F. Butler, as Guardian Ad Litem for Jamie Rose, an Infant, and Barry Zion Rose, Appellees.
No. 63-651.
District Court of Appeal of Florida. Third District.
June 9, 1964.
Estelle G. Furlong, Miami Beach, for appellant.
Snyder, Young & Stern, No. Miami Beach, Schulman & Garfield, Miami Beach, and (Stanley M. Pred, Miami, Guardian Ad Litem), for appellees.
Before BARKDULL, C.J., and TILLMAN PEARSON and HENDRY, JJ.
PER CURIAM.
This appeal brings on for review an order of the County Judge construing the provisions of a will. The principal point relied on for reversal is that the County Judge misinterpreted the intention of the testator, when he adjudicated that the "* * * bequest to the Trustee of Trust A of `one-half (1/2) of my adjusted gross estate' * * *" was a specific bequest of a dollar amount [as finally determined in the estate tax proceedings] rather than a bequest of a fractional share of a residual estate. We find no error on this point, and affirm. See: King v. Citizens & Southern National Bank of Atlanta, Ga., Fla.App. 1958, 103 So. 2d 689; In Re Althouse's Estate, 404 Pa. 412, 172 A.2d 146.
We find that the appellant is without standing to raise the other point contended as error on the part of the trial judge, as same failed to affect her interest. See: King v. Brown, Fla. 1951, 55 So. 2d 187.
Therefore, for the reasons stated above, the order here under review is hereby affirmed.
Affirmed.